DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Scherer on May 18, 2021.
The application has been amended as follows: 

1. - 8. (Canceled)  

9. (Currently Amended) A vehicle management system for managing vehicles used by a plurality of users, the vehicle management system comprising: 
a management server comprising a computer processor, wherein the management server is configured to: 
accept a reservation for use of one of the vehicles from a first terminal operated by a first user of the plurality of users; 
store parking space information and identification information of the vehicles in a database, wherein the parking space information and the identification information of the vehicles are associated with each other; 
communicate with the first terminal and the vehicles; 
receive reservation information on a reserved vehicle; 
receive a first signal indicating that the reserved vehicle is activated and including identification information of the reserved vehicle, wherein the first signal is directly transmitted from the reserved vehicle to the management server after a lock mechanism of the reserved vehicle is opened; 
upon determining that the reserved vehicle is activated based on the received first signal, compare the identification information stored in the database with the identification information of the reserved vehicle; 
specify a parking space corresponding to the identification information of the reserved vehicle, 
when a second signal is received indicating that a state of a power switch provided with the reserved vehicle changes from OFF to ON after receiving the first signal, set the specified 
wherein the second signal is directly transmitted from the reserved vehicle to the management server; and 
when the second signal is not received, maintain the specified parking space as a non-returnable space.  

10. (Canceled)  

11. (Currently Amended) The vehicle management system according to claim 9, wherein when the second signal is not received, the management server sets the specified parking space to the returnable space when a predetermined time has passed from a moment when the first signal indicating that the reserved vehicle is activated is received.  

12. (Currently Amended) The vehicle management system according to claim 9, 
wherein the management server is further configured to: 
detect a movement of the reserved vehicle on a basis of vehicle information of the reserved vehicle, the vehicle information being transmitted from the reserved vehicle; and 
when the second signal is not received, set the specified parking space to the returnable space when detecting travel start of the reserved vehicle after receiving the first signal indicating that the reserved vehicle is activated, the first signal being received from the reserved vehicle.  

13. (Currently Amended) The vehicle management system according to claim 9, 
wherein the management server is further configured to: 
detect a position of the reserved vehicle by a GPS positioning; and 
when the second signal is not received, set the specified parking space to the returnable space when detecting that the position of the reserved vehicle is different from a parking position after receiving the first signal indicating that the reserved vehicle is activated, 
wherein the parking position is a position at which the reserved vehicle is parked at a time of departure.  

14. (Currently Amended) The vehicle management system according to claim 9, 
wherein the management server is further configured to: 
acquire information of a vehicle speed of the reserved vehicle from the reserved vehicle, and 
when the second signal is not received, set the specified parking space to the returnable space when detecting that the vehicle speed is larger than zero after receiving the first signal indicating that the reserved vehicle is activated, the first signal being received from the reserved vehicle.  

15. (Currently Amended) The vehicle management system according to claim 9, 
wherein the management server is further configured to: 
determine that the reserved vehicle is returned to a planned return space set by the management server, and 
when the second signal is not received, set the specified parking space to the returnable space after receiving the first signal indicating that the reserved vehicle is activated and determining that the reserved vehicle is returned to the planned return space.  

16. (Canceled)  

17. (Currently Amended) A vehicle management method executed by a management server, that communicates with vehicles for managing the vehicles used by a plurality of users, the vehicle management method comprising: 
accepting, using one or more processors, a reservation for use of one of the vehicles from a first terminal operated by a first user of the plurality of users; 
storing, using the one or more processors, parking space information and identification information of the vehicle in a database, the parking space information and the identification information being associated with each other; 
communicating, using the one or more processors, with the first terminal and the vehicles; 
receiving, using the one or more processors, reservation information on a reserved vehicle; 
receiving, using the one or more processors, a first signal indicating that the reserved vehicle is activated and including identification information of the reserved vehicle, wherein the first signal is directly transmitted from the reserved vehicle to the management server after a lock mechanism of the reserved vehicle is opened; 
upon determining that the reserved vehicle is activated based on the received first signal, comparing, using the one or more processors, the identification information stored in the database with the identification information of the reserved vehicle; 
specifying, using the one or more processors, a parking space corresponding to the identification information of the reserved vehicle; 
when a second signal is received indicating that a state of a power switch provided with the reserved vehicle changes from OFF to ON after receiving the first signal, using the one or more processors, setting the specified parking space as a returnable space, transmitting information of the set returnable space to a second terminal operated by a second user, and causing display of the information of the returnable space on a display screen of the second terminal; and
wherein the second signal is directly transmitted from the reserved vehicle to the management server. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 9, 11-15, and 17 are allowed.
The previous rejection under 35 USC 101 has been withdrawn in response to the submitted amendments. The instant claims, when taken as a whole, are not well-understood, routine, and conventional by reciting receiving a first vehicle activation signal, maintaining parking returnability
The closest prior art of record is Kamisawa (U.S. P.G. Pub. 2015/0348179 A1), Skinder et al. (U.S. P.G. Pub. 2012/0095812), Stefik et al. (U.S. P.G. Pub. 2012/0095812), Levy et al. (U.S. P.G. Pub. 2013/0290045 A1), Busch (U.S. P.G. Pub. 2011/0241898 A1), and R. Lu, X. Lin, H. Zhu and X. Shen, "An Intelligent Secure and Privacy-Preserving Parking Scheme Through Vehicular Communications," in IEEE Transactions on Vehicular Technology, vol. 59, no. 6, pp. 2772-2785, July 2010, doi: 10.1109/TVT.2010.2049390.
Kamisawa discloses managing vehicle reservations and corresponding parking spaces at a store wherein a parking database updates parking information associated with the vehicle reservations based upon a single usage signal received from the vehicle (Kamisawa Figs. 15-20, [0053]; [0056]; [0068]; [0074]; [0094]-[0095]; [0097]; [0103]; [0106]-[0108]; [0111]-[0113]; [0115]; [0135]; [0148]-[0149]; [0157]-[0158]; [0163]; [0196]-[0197]; [0199]; [0211]-[0216]; [0218]-[0219]; [0223]-[0224]; [0230]; [0237]-[0238]; [0251]; [0257]; [0260]; [0275]-[0277]; [0471]; [0473]).
Skinder discloses using a single sensor reading for the key on/off position of a vehicle to determine if the vehicle is in transit or parked (Skinder [0048]-[0052]; [0088]; [0090]-[0091]).
Stefik discloses logging the timing information for a parked vehicle (Stefik Fig. 5B Item 76 [0089]).
Levy discloses using GPS location information of a vehicle to determined parking information about a vehicle (Levy [0043]; [0046]; [0050]).
Busch discloses monitoring parking status of a vehicle based on speed information (Busch [0014]).
Lu et al. discloses vehicle communications to determine the status of available parking spaces in a parking lot (Lu Section III).
As per claims 9 and 17 the closest prior art of record does not disclose, teach, or suggest the combination of limitations that includes a server receiving an unlock signal directly from a vehicle and separately receive a second signal indicating the vehicle changes from OFF to ON after receiving the first signal wherein only once the second signal is received indicating the parking space wherein the vehicle is parked is a returnable space. 
Claims 11-15 depend from claim 9 and therefore have all the limitations of claim 9 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
R. Lu, X. Lin, H. Zhu and X. Shen, "An Intelligent Secure and Privacy-Preserving Parking Scheme Through Vehicular Communications," in IEEE Transactions on Vehicular Technology, vol. 59, no. 6, pp. 2772-2785, July 2010, doi: 10.1109/TVT.2010.2049390.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628